Exhibit 10.13

COMPENSATION OF OUTSIDE DIRECTORS

2014 Compensation Arrangements

Cash Retainer. Each of our outside Directors was paid a $50,000 cash retainer,
payable quarterly in advance, and also received the following additional
compensation, as applicable:

Equity Compensation - Restricted Stock Units. On the date of our 2014 Annual
Meeting of Shareholders, each of our outside Directors received an annual grant
of restricted stock units for a number of shares having a value (calculated
based on the closing price of our Common Stock on the date of grant) of
$100,000. The units vest and are automatically converted into common shares on
the earlier of (i) the date immediately preceding the Company’s next succeeding
annual meeting of shareholders or (ii) the one-year anniversary of the date of
grant.

Standing Committee Membership

 

  •   Each member of the Audit Committee, $15,000 annually;

 

  •   Each member of the Compensation Committee, $5,000 annually; and

 

  •   Each member of the Nominating and Governance Committee, $5,000 annually.

Chairman Position

 

  •   Chairman of the Board, $100,000 annually; and

 

  •   Chairman of each of the Audit Committee, the Compensation Committee and
the Nominating and Governance Committee, $25,000 annually.

Meeting Fees

 

  •   For each meeting of the Board or a Committee of the Board, including any
ad hoc committee:

 

  •   attended in person by a member, a fee to such member of $1,500 or $3,000
if such member is its Chairman;

 

  •   attended via teleconference or videoconference, a fee to each such member
of $500 or $1,000 if such member is its Chairman; and

 

  •   attended in person by a member, all customary out-of-pocket expenses of
such member are reimbursed.

Polar Board Compensation

Effective May 2014, additional compensation for the Chairman of Polar Air Cargo
Worldwide, Inc. (“Polar”) ceased. Eugene I. Davis, our former Chairman who
retired as a Director of the Company at the time of our 2014 Annual Meeting of
Shareholders, previously served as Chairman of Polar. For so serving, Mr. Davis
had received an annual cash retainer of $50,000 and meeting fees in respect of
meetings of the Polar Board of Directors, consistent with the meeting fees paid
to the Company’s Directors for Company Board and Committee meetings as described
above. Except for Mr. Davis, no other person was compensated by the Company for
serving as a Director of Polar.



--------------------------------------------------------------------------------

Medical, Dental and Vision Care Insurance

Optional medical, dental and vision care coverage is made available to our
nonemployee Directors and their eligible dependents on terms at a premium cost
similar to that charged to Company employees.

Nonemployee Directors who retire from the Board after age 60 and who have 10 or
more years of Board service are eligible to participate in the Company’s medical
plans (at full premium cost) until they become eligible for Medicare benefits.
For purposes of the foregoing sentence, retirement is defined solely as a
non-employee Director opting not to stand for re-election to the Board.

Board Compensation Arrangements for 2015 and Beyond

For 2015 and beyond, the Compensation Committee approved a change in the method
of compensating Board members to consist of a cash and equity retainer,
eliminating meeting fees for a base level of meetings and also eliminating
standing non-chair committee retainers. These changes were made by the Committee
to better align Board pay with current market practices and to provide a
compensation structure that is more simple, transparent and easy for
shareholders to understand.

Cash Retainer. Each of our outside Directors will now receive a $95,000 cash
retainer, payable quarterly in advance.

Equity Compensation - Restricted Stock Units. On the date of our annual meeting
of shareholders, each of our Directors (other than Mr. Flynn) will receive an
annual grant of restricted stock units having a value of $110,000 on terms
substantially similar to those described above.

Standing Committee Membership

 

  •   Non-Chair Committee retainers have been eliminated.

Chairman Position

 

  •   The Chairman of the Board will now receive $150,000 annually; and

 

  •   The Chairs of the Audit Committee, the Compensation Committee and the
Nominating and Governance Committee will now receive $20,000, $15,000 and
$15,000, respectively, per year.

Meeting Fees

 

  •   Regular meeting fees have been eliminated. However, if more than six
meetings of the Board or any Committee occur (determined independently) in any
given year meeting fees will be paid at the rate of $1,500 per meeting.

Medical, Dental and Vision Care Insurance

Optional medical, dental and vision care coverage will continue to be made
available to our nonemployee Directors and their eligible dependents on terms
substantially similar to those described above.



--------------------------------------------------------------------------------

Polar Board Compensation

Additional compensation for outside Directors serving on the Polar Board have
been eliminated.